Citation Nr: 1647256	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  09-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case has since been transferred to the RO in Pittsburgh, Pennsylvania. 

A Travel Board hearing was held in September 2009 before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

When this appeal was most recently before the Board in February 2015, it was denied in part and remanded in part.  In June 2016 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of a compensable rating for the Veteran's bilateral foot disability and remanded the matter for action in compliance with the Court's decision.


REMAND

The Veteran claims entitlement to an initial compensable disability rating for bilateral plantar fasciitis.  There is no specific Diagnostic Code for this disability so it is rated by analogy.  In the June 2016 Order, the Court indicated that adequate reasons and bases were not articulated as to why some Diagnostic Codes were not considered when rating the Veteran's foot disability.  

During the September 2009 travel Board hearing, the Veteran testified that he had pain and functional impairment due to his service-connected bilateral plantar fasciitis.  In the January 2010 remand, the Board instructed the originating agency, in pertinent part, to arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his bilateral plantar fasciitis. 

The Veteran underwent a VA examination in April 2010; however, only his right foot was examined.  In pertinent part, the examiner reported that the Veteran denied ever having been diagnosed with plantar fasciitis of the left foot.  However, on review of the record, the Board notes that the Veteran was treated for bilateral plantar fasciitis in March 2005 and complained of bilateral foot pain during the September 2009 Board hearing.  Moreover, the January 2008 rating decision granted service connection for bilateral plantar fasciitis. Therefore, the April 2010 VA examination report is inadequate for rating purposes.  

The June 2016 Court Order notes that, "the appellant cites an April 2010 VA examination showing degenerative changes of the metatarsal phalangeal joint, talonavicular joint, and calcaneal spurs and calcifications."  However, the Board's review of the April 2010 VA examination reports fails to show any radiology testing or findings to support this assertion, and the findings on a subsequent, October 2012 VA examination report, indicates that imaging studies of the feet revealed normal findings.  This discrepancy in findings related to the Veteran's feet must be resolved; another examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent treatment records, to include records pertaining to the Veteran's treatment for his service-connected bilateral plantar fasciitis since the most recent VA treatment records were obtained in April 2015.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran should be afforded an examination by podiatrist to determine the current nature and severity of his bilateral plantar fasciitis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Both feet should be examined.  X-ray examination of both feet should also be conducted and the radiology reports as well as the Compensation and Pension examination report should be placed in the record.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim and consider rating the service-connected foot disability under all appropriate Diagnostic Codes.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

